DETAILED ACTION
	In Reply filed on 08/25/2021 Claims 1- 2, 4- 10, and 12- 14 are pending. Claims 1 and 13- 14 are currently amended. Claims 3 and 11 are canceled. Claims 1- 2, 4- 10, and 12- 14 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 10/14/2021.

The application has been amended as follows: 

Cancel claim 13.

Allowable Subject Matter
Claims 1- 2, 4- 10, 12, and 14 are allowed.

the prior art does not teach or suggest a process for resin transfer molding (RTM) with staggered injection of a resin containing reinforcing fibers, the process comprising: providing a multiport RTM mold consisting of a mold cavity, an exhaust port, and injection ports, wherein all of the injection ports are positioned only orthogonal to the exhaust port; injecting said resin containing reinforcing fibers into the mold cavity from the injection ports, wherein the steps of the injecting and a step of temperature controlling have a cycle time of 1 to 5 minutes as recited in claim 1.
The prior art additionally does not teach or suggest a process for resin transfer molding (RTM) with staggered injection of a resin containing reinforcing fibers, the process comprising: providing a multiport RTM mold having a mold cavity, an exhaust port, and injection ports, wherein all of the injection ports present are positioned only orthogonally to the exhaust port without any injection port in line with or parallel to the exhaust port; injecting said resin containing reinforcing fibers into the mold cavity from the injection ports such that the fibers contained in the resin are randomized in terms of direction and orientation, wherein the steps of the injecting and a step of temperature controlling have a cycle time of 1 to 5 minutes as recited in claim 13.
The closest prior art combination, JP 2010-089501 A1 (“Yamazaki”) in view of KR 10-2011-0048245 (“Kang”), fails to suggest the processes of claims 1 and 13. Specifically, the modification of Yamazaki’s mold with Kang fibrous injecting does not yield an expectation of success such that the resin containing the fibers would impregnate the reinforcing fiber substrate. At least a similar problem was recognized in [0005] of the instant specification where the inventors suggest that such a combination would result in fibers accumulating in the injection runners and injection gates and not make it into the mold cavity. With the combination of Yamazaki’s mold and Kang fibrous injecting there too would be fiber accumulation which would likely cause the fibers to improperly impregnate resulting in a faulty product. As such, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744